DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on January 4, 2022.  Claims 2, 5-7, and 11-15 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendments.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 2, 6, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cubukcu (U.S. Patent Pub. 2016/0123973) in view of Schedin (F. Schedin, et al., Detection of individual gas molecules adsorbed on graphene, Nature Materials, 2007(6), page 652-55, provided in IDS filed on March 25, 2019), and further in view of Wu (G. Wu, et al., Graphene Field-effect Transistors-based Biosensors for Escherichia coli Detection, Proceedings of the 16th International Conference on Nanotechnology, Sensai, Japan, August 22-25, 2016) and Kamahori (M. Kamahori, Detection of DNA hybridization and extension reactions by an extended-gate field-effect transistor: Characterizations of immobilized DNA-probes and role of applying a superimposed high-frequency voltage onto a reference electrode, Biosensors and Bioelectronics, 2008(23), page 1046-54), and further in view of Liang (U.S. Patent Pub. 2017/0102357) and Hu (WO 2012/050873).
Regarding claim 5, Cubukcu teaches a sensing device ([0006] lines 1-2: a multimodal biosensor) for detecting binding affinity and binding kinetics between molecules ([0023] lines 6-10: multiple key parameters intrinsic to the adsorbed molecules, such as binding affinity can be obtained; lines 12-14: enable the detection and differentiation of multiple protein molecules, through the use of appropriate target-receptor molecules; thus the detection is deemed to be for the binding of the target and receptor molecules), the sensing device comprising 
a sensor (Fig. 1; [0017] line 3: a device) including at least one field effect transistor (Fig. 1: Graphene Field Effect Transistor; [0018] line 5: graphene FET) configured to detect binding affinity and binding kinetics between molecules ([0041] lines 2-4: a multimodal biosensing device capable of transducing protein binding events into electrical signal), the at least one field effect transistor having a single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as a conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel); 
a compound A ([0019] lines 2-3: functionalizing with protein A/G; here the A/G is deemed to be compound A);
a microfluidic chip ([0021] line 1: a nanoscale sensing device; Fig. 1: showing the silicon frame with SiNx membrane disposed on and a channel between the Source and Drain of the transistor; thus the silicon frame and the silicon nitride membrane are 
a measurement circuit (Fig. 1: showing a power source applying Vg and an ammeter measuring current; the power source and ammeter are deemed to be a measurement circuit) configured to:
detect parameters ([0052] lines 20-23: the integrated nanoelectronic sensing response of the graphene FET is characterized by measuring the current voltage (I-V) characteristics of the device for various concentration of IgG) of a dissociation process ([0059] lines 1-4: being able to obtain, in all three sensing modes, unique parameters were extracted, such as binding and dissociation constants) between the molecules via the sensor (Fig. 1; [0017] line 3: a device) having the single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as the conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel), and
determine an equilibrium constant KA ([0054] lines 17-20: Kd is the Langmuir equilibrium constant of dissociation; notably, Kd=(koff/kon) characterizes the strength of the binding event and is an indication of the surface affinity between the binding surface, here, the graphene, and adsorbate; thus KA is deemed to be 1/Kd=(kon/koff)) by: calculating the equilibrium constant KA via equation 2 based on the detected parameters ([0054] the Langmuir adsorption isotherm equation (4)), wherein the equation is:

    PNG
    media_image1.png
    61
    382
    media_image1.png
    Greyscale
.
ΔVcnp represents the relative offset of a graphene charge neutral point, 
Q represents a constant related to the charges of the molecules to be tested, the charge distribution of the molecules to be tested and a dielectric constant of the solution, 
ka represents the binding rate constant, 
kd represents the dissociation rate constant, 
KA represents the equilibrium constant, 
[A] represents the concentration of the molecules to be tested, and 
[B]max represents the maximum density of the probe molecules.
Here, equation (2) can be rewritten in                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                            =
                            
                                
                                    
                                        
                                            [
                                            B
                                            }
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    [
                                    A
                                    ]
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    A
                                                
                                            
                                        
                                    
                                    +
                                    [
                                    A
                                    ]
                                
                            
                        
                    , corresponding to equation (4) of the Langmuir adsorption isotherm, wherein                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                        
                     corresponding to Δ; [B]max corresponding to Δmax; [A] corresponding to [C]; and 1/KA corresponding to Kd.

Cubukcu does not explicitly disclose the single-layer graphene is single crystal graphene.
However, Schedin teaches micrometer-sized sensor made from graphene are capable of detecting individual events when a gas molecule attaches to or detaches from graphene’s surface (page 652, Col. 1, para. 1, lines 11-13).  The studied graphene devices have graphene monocrystals of typically 10 µm in size (page 652, Col. 2, para. 2, lines 1-4).  Graphene on a single-crystal device has low resistance, contributing to e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by incorporating graphene monocrystals into the graphene devices as taught by Schedin because the single-crystal device would help maximize the signal-to-noise ratio to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).

Cubukcu does not explicitly disclose the compound A is 1-pyrenebutyric acid N-hydroxysuccinimide ester, the compound A being non-covalently bound with the single crystal graphene; probe molecules that are covalently bound with the compound A, wherein the compound A is present in the fluid channel at a concentration in a range of 1 to 10 mM.
However, Wu teaches a graphene field-effect transistor-based biosensors for Escherichia coli detection (title).  Linker molecules and antibodies were employed to functionalize graphene ([Abstract] lines 5-6).  The linker molecule is 1-pyrenebutanoic acid succinimidyl ester (PBASE) containing two parts: pyrene backbone and succinimidyl ester group ([Abstract] lines 8-11).  Pyrene attached onto the graphene surface via π-π stacking, and succinimidyl ester group covalently reacted with amino group of antibodies ([Abstract] lines 11-13).  As evidenced by two documents entitled “1-Pyrenebutanoic acid succinimidyl ester” and “1-Pyrenebutyric acid N-3OH, 1mM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by substituting the A/G protein with the linker molecule PBASE at a concentration of 10 mM that is non-covalently bound with the graphene and covalently bound with the probe molecules (i.e., the amino group antibodies) as taught by Wu because the linker molecule PBASE together with the antibodies would functionalize graphene to realize specific detection (page 23, Col. 2, para. 2, lines 1-2).

Cubukcu and Wu do not explicitly disclose the probe molecules are present in the fluid channel at a concentration in a range of 50 to 100 µM.
However, Kamahori teaches an extended-gate filed-effect transistor FET sensor with a gold sensing electrode (Fig. 1; page 1048, Col. 1, para. 3, lines 1-2), on which DNA probes are immobilized (page 1048, Col. 2, para. 1, lines 1-2).  The DNA-probe mixed solution was introduced onto the gold surface of the FET sensor in a measurement cell filled with 400 µl of aqueous solution (0.1 M sodium sulfate) at a final 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Wu by adjusting the concentration of the probe molecules at 50 µM as taught by Kamahori because it is a suitable concentration of probe molecules for FET sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Cubukcu does not explicitly disclose the microfluidic chip including a groove, a sample inlet, a sample outlet, the sample inlet and the sample outlet being configured to respectively communicate with both ends of the groove, the groove and an upper surface of the sensor constituting a fluid channel, and the at least one field effect transistor is located in the fluid channel so that a fluid sample entering the fluid channel from the sample inlet flows by the channel of the at least one field effect transistor and flows out from the sample outlet.
However, Liang teaches a biosensor 10 comprising a field effect transistor (FET) 14 (Fig. 1; [0039] lines 1-4) fabricated by the steps of Figs. 2A-2E.  The fabrication starts with a silicon substrate 23 coated with SiO2 22 (Fig. 2A; [0040] line 9), and a channel region 21 is formed onto the substrate (Fig. 2A; [0040] line 2-3).  Besides the channel region, drain and source 24, 25 are fabricated (Fig. 2B; [0041] lines 1-2).  Then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by substituting the nanoscale sensing device with the biosensor as taught by Liang because simple substitution of one known element for another to obtain predictable results, i.e., biosensing, is prima facie obvious. MPEP 2141(III)(B).  Further, the combination of 

Cubukcu and Liang do not explicitly disclose a gate inlet in the microfluidic chip, and a gate of the at least one field effect transistor being aligned with the conductive channel through the gate inlet, the gate being an Ag/AgCl electrode.
However, Hu teaches a Fin FET transistor with nanoscale width channels as sensing element ([0002] lines 2-3).  The finFET biosensor 602 (Fig. 6A) includes source 610, drain 614, and a sample channel 606 through which liquid or gaseous samples flow over the sensor area 618 (Fig. 6A; [0064] lines 3-4).  An open-top well 620 is used to form the sample channel (Fig. 6B; [0064] lines 9-10).  A biasing wire 704 extends into the sample channel 708 (Fig. 7; [0065] lines 1-2; here the sample channel 708 corresponds to the sample channel 606 in Fig. 6A) for a voltage (Vgate) to be applied to the biasing wire 704 to bias the finFET nanochannels 710 into the subthreshold region (Fig. 7; [0065] lines 2-3).  The biasing wire 704 is preferably formed of platinum or of a sliver/silver chloride mixture ([0065] lines 5-6).  Thus, Hu teaches a gate inlet (Fig. 7: the hole through which the biasing wire 704 in inserted) in the microfluidic chip, and a gate of the at least one field effect transistor being aligned with the channel through the gate inlet (Fig. 7: showing the biasing wire 704 of the finFET transistor being aligned with the channel 708 through the inlet), the gate being an Ag/AgCl electrode ([0065] lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Liang by incorporating a gate inlet and a gate aligned with the channel through the gate inlet as taught by Hu 

The designation “a measurement error of nanomolar affinity and binding and disassociation rates is less than 10%” is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Cubukcu, Schedin, Wu, Kamahori, Liang, and Hu has all structural limitations of the presently claimed device and thus is capable of obtaining a measurement error of nanomolar affinity and binding and dissociation rates less than 10%.

Regarding claim 2, Cubukcu, Schedin, Wu, Kamahori, Liang, and Hu disclose all limitation of claim 5 as applied to claim 5.  Cubukcu, Wu, Kamahori, Liang, and Hu do not disclose at least two field effect transistors are provided on the sensor, the at least two field effect transistors are arranged into a field effect transistor array, the single-
However, Schedin teaches large arrays of such sensor would increase the catchment area, allowing higher sensitivity for short-time exposures and the detection of active (toxic) gases in as minute concentrations as practically desirable (page 655, Col. 1, para. 3, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu, Wu, Kamahori, Liang, and Hu by arranging at least two FETs into an array performing parallel detection as taught by Schedin because large arrays of the sensors would increase the catchment area, allowing higher sensitivity for short-time exposures and the detection of active (toxic) gases in as minute concentrations as practically desirable (page 655, Col. 1, para. 3, lines 3-6).  Further, the combined Cubukcu and Schedin would necessarily result in an array (Schedin, page 655, Col. 1, para. 3, line 3) of FETs sensors (Cubukcu, Fig. 1: graphene FET) using the single-layer single crystal (Schedin, page 652, Col. 2, para. 2, line 3: graphene monocrystals) graphene as the conductive channel (Fig. 1; [0030] lines 21-22: graphene monolayer produces electrical signals), and the field effect transistor array can perform parallel detection (it is inherent for parallel detection of an array of biosensors ).

Regarding claim 6, Cubukcu teaches a detection system ([0006] lines 1-2: a multimodal biosensor) comprising the sensing device (Fig. 1; [0017] line 3: a device) according to claim 5 (as described in claim 5).

Regarding claim 11, Cubukcu teaches a sensing device ([0006] lines 1-2: a multimodal biosensor) for detecting binding affinity and binding kinetics between molecules ([0023] lines 6-10: multiple key parameters intrinsic to the adsorbed molecules, such as binding affinity can be obtained; lines 12-14: enable the detection and differentiation of multiple protein molecules, through the use of appropriate target-receptor molecules; thus the detection is deemed to be for the binding of the target and receptor molecules), the sensing device comprising 
a sensor (Fig. 1; [0017] line 3: a device) including at least one field effect transistor (Fig. 1: Graphene Field Effect Transistor; [0018] line 5: graphene FET) configured to detect binding affinity and binding kinetics between molecules ([0041] lines 2-4: a multimodal biosensing device capable of transducing protein binding events into electrical signal), the at least one field effect transistor having a single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as a conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel); 
a compound A ([0019] lines 2-3: functionalizing with protein A/G; here the A/G is deemed to be compound A);
a microfluidic chip ([0021] line 1: a nanoscale sensing device; Fig. 1: showing the silicon frame with SiNx membrane disposed on and a channel between the Source and Drain of the transistor; thus the silicon frame and the silicon nitride membrane are together deemed to be a chip substrate, which has a channel at a nanoscale on it, and 
a measurement circuit (Fig. 1: showing a power source applying Vg and an ammeter measuring current; the power source and ammeter are deemed to be a measurement circuit) configured to:
detect parameters ([0052] lines 20-23: the integrated nanoelectronic sensing response of the graphene FET is characterized by measuring the current voltage (I-V) characteristics of the device for various concentration of IgG) of a dissociation process ([0059] lines 1-1-4: being able to obtain, in all three sensing modes, unique parameters were extracted, such as binding and dissociation constants) between the molecules via the sensor (Fig. 1; [0017] line 3: a device) having the single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as the conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel), and
determine an equilibrium constant KA ([0054] lines 17-20: Kd is the Langmuir equilibrium constant of dissociation; notably, Kd=(koff/kon) characterizes the strength of the binding event and is an indication of the surface affinity between the binding surface, here, the graphene, and adsorbate; thus KA is deemed to be 1/Kd=(kon/koff)) by: calculating a binding rate constant ka ([0054] lines 21-22: the rate of adsorption kon) and a dissociation rate constant kd ([0054] lines 21-22: the rate of adsorption koff) based on the detected parameters, and determining the equilibrium constant KA based on the a and the calculated dissociation rate constant kd via a relational expression KA = ka/kd ([0054] line 18: Kd=(koff/kon); here, Koff is the desorption (dissociation) rate and Kon is the adsorption (binding) rate, so Kd = 1/KA), where:
the equations are:

    PNG
    media_image2.png
    122
    404
    media_image2.png
    Greyscale

ΔVcnp represents the relative offset of a graphene charge neutral point, 
Q represents a constant related to the charges of the molecules to be tested, the charge distribution of the molecules to be tested and a dielectric constant of the solution, 
ka represents the binding rate constant, 
kd represents the dissociation rate constant, 
KA represents the equilibrium constant, 
[A] represents the concentration of the molecules to be tested, and 
[B]max represents the maximum density of the probe molecules.

Here, the designation of “equations 1a and 1b” is functional statements with regard to how to calculate Ka and Kd and not further limiting in so far as the structure of the product is concerned.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the graphene FET-based sensor of Cubukcu has the presently claimed structure and would therefore would have the ability to determine and/or calculate the parameters of Ka and Kd.

Cubukcu does not explicitly disclose the single-layer graphene is single crystal graphene.
However, Schedin teaches micrometer-sized sensor made from graphene are capable of detecting individual events when a gas molecule attaches to or detaches from graphene’s surface (page 652, Col. 1, para. 1, lines 11-13).  The studied graphene devices have graphene monocrystals of typically 10 µm in size (page 652, Col. 2, para. 2, lines 1-4).  Graphene on a single-crystal device has low resistance, contributing to maximize the signal-to-noise ration to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by incorporating graphene monocrystals into the graphene devices as taught by Schedin because the single-crystal device would help maximize the signal-to-noise ratio to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).


However, Wu teaches a graphene field-effect transistor-based biosensors for Escherichia coli detection (title).  Linker molecules and antibodies were employed to functionalize graphene ([Abstract] lines 5-6).  The linker molecule is 1-pyrenebutanoic acid succinimidyl ester (PBASE) containing two parts: pyrene backbone and succinimidyl ester group ([Abstract] lines 8-11).  Pyrene attached onto the graphene surface via π-π stacking, and succinimidyl ester group covalently reacted with amino group of antibodies ([Abstract] lines 11-13).  As evidenced by two documents entitled “1-Pyrenebutanoic acid succinimidyl ester” and “1-Pyrenebutyric acid N-hydroxysuccinimide ester”, 1-pyrenebutanoic acid succinimidyl ester has the same chemical structure as that of 1-pyrenebutyric acid N-hydroxysuccinimide ester.  Thus, Wu teaches a compound A (the linker molecule PBASE) that is 1-pyrenebutyric acid N-hydroxysuccinimide ester ([Abstract] line 9), the compound A being non-covalently bound with the single crystal graphene ([Abstract] lines 11-12); probe molecules (antibodies) that are covalently bound with the compound A ([Abstract] lines 12-13), wherein the compound A is present in the fluid channel at a concentration in a range of 1 to 10 mM (page 23, Col. 2, para. 2, line 3: PBASE dissolved in CH3OH, 1mM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by substituting the A/G 

Cubukcu and Wu do not explicitly disclose the probe molecules are present in the fluid channel at a concentration in a range of 50 to 100 µM.
However, Kamahori teaches an extended-gate filed-effect transistor FET sensor with a gold sensing electrode (Fig. 1; page 1048, Col. 1, para. 3, lines 1-2), on which DNA probes are immobilized (page 1048, Col. 2, para. 1, lines 1-2).  The DNA-probe mixed solution was introduced onto the gold surface of the FET sensor in a measurement cell filled with 400 µl of aqueous solution (0.1 M sodium sulfate) at a final concentration of 50 µM (page 1049, Col. 1, para. 3, lines 4-7).  Thus, Kamahori teaches the probe molecules are present in the fluid channel of a FET sensor at a concentration of 50 µM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Wu by adjusting the concentration of the probe molecules at 50 µM as taught by Kamahori because that is a suitable concentration of probe molecules for FET sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Cubukcu does not explicitly disclose the microfluidic chip including a groove, a sample inlet, a sample outlet, the sample inlet and the sample outlet being configured to respectively communicate with both ends of the groove, the groove and an upper surface of the sensor constituting a fluid channel, and the at least one field effect transistor is located in the fluid channel so that a fluid sample entering the fluid channel from the sample inlet flows by the channel of the at least one field effect transistor and flows out from the sample outlet.
However, Liang taches a biosensor 10 comprising a field effect transistor (FET) 14 (Fig. 1; [0039] lines 1-4) fabricated by the steps of Figs. 2A-2E.  The fabrication starts with a silicon substrate 23 coated with SiO2 22 (Fig. 2A; [0040] line 9), and a channel region 21 is formed onto the substrate (Fig. 2A; [0040] line 2-3).  Besides the channel region, drain and source 24, 25 are fabricated (Fig. 2B; [0041] lines 1-2).  Then a large open liquid reservoir 16 is formed on top of the FET 14, and the reservoir layer 16 defines a fluidic channel having an inlet 31 and an outlet 33 and a passageway 32 extending between the inlet and the outlet, such that the passageway 32 runs along the exposed surface of the insulating layer 18 (Fig. 2D-2E; [0044] lines 4-9).  Thus, Liang teaches a microfluidic chip (Fig. 2A-2E: fabricating the biosensor 10; [0042] line 11: microfluidic components) including a groove (Fig. 2D: liquid reservoir 16 on top of the FET 14), a sample inlet (Fig. 2E: inlet 31), a sample outlet (Fig. 2E: outlet 33), the sample inlet and the sample outlet being configured to respectively communicate with both ends of the groove (Fig. 2E: showing inlet 31 and outlet 33 in communication with both ends of the liquid reservoir 16), the groove and an upper surface of the sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by substituting the nanoscale sensing device with the biosensor as taught by Liang because simple substitution of one known element for another to obtain predictable results, i.e., biosensing, is prima facie obvious. MPEP 2141(III)(B).  Further, the combination of Cubukcu and Liang would necessarily result in the channel is a conductive channel due to the single-layer single crystal graphene on the channel of the FET.

Cubukcu and Liang do not explicitly disclose a gate inlet in the microfluidic chip, and a gate of the at least one field effect transistor being aligned with the conductive channel through the gate inlet, the gate being an Ag/AgCl electrode.
However, Hu teaches a Fin FET transistor with nanoscale width channels as sensing element ([0002] lines 2-3).  The finFET biosensor 602 (Fig. 6A) includes source 110, drain 614, and a sample channel 606 through which liquid or gaseous samples flow over the sensor area 618 (Fig. 6A; [0064] lines 3-4).  An open-top well 620 is used to form the sample channel (Fig. 6B; [0064] lines 9-10).  A biasing wire 704 extends into 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Liang by incorporating a gate inlet and a gate aligned with the channel through the gate inlet as taught by Hu because the biasing wire would bias the finFET nanochannel into the subthreshold region for biosensing ([0065] lines 2-3).  Further, the combination of Cubukcu, Liang, and Hu would necessarily result in the channel is a conductive channel due to the single-layer single crystal graphene on the channel of the FET.

The designation “a measurement error of nanomolar affinity and binding and disassociation rates is less than 10%” is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Cubukcu, Schedin, Wu, Kamahori, Liang, and Hu has all structural limitations of the presently claimed device and thus is capable of obtaining a measurement error of nanomolar affinity and binding and dissociation rates less than 10%.

Regarding claim 12, Cubukcu teaches a sensing device ([0006] lines 1-2: a multimodal biosensor) for detecting binding affinity and binding kinetics between molecules ([0023] lines 6-10: multiple key parameters intrinsic to the adsorbed molecules, such as binding affinity can be obtained; lines 12-14: enable the detection and differentiation of multiple protein molecules, through the use of appropriate target-receptor molecules; thus the detection is deemed to be for the binding of the target and receptor molecules), the sensing device comprising 
a sensor (Fig. 1; [0017] line 3: a device) including at least one field effect transistor (Fig. 1: Graphene Field Effect Transistor; [0018] line 5: graphene FET) configured to detect binding affinity and binding kinetics between molecules ([0041] lines 2-4: a multimodal biosensing device capable of transducing protein binding events into electrical signal), the at least one field effect transistor having a single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as a conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel); 

a microfluidic chip ([0021] line 1: a nanoscale sensing device; Fig. 1: showing the silicon frame with SiNx membrane disposed on and a channel between the Source and Drain of the transistor; thus the silicon frame and the silicon nitride membrane are together deemed to be a chip substrate, which has a channel at a nanoscale on it, and thus the chip is deemed to be a microfluidic chip, i.e., in a nanoscale or a microscale of 1000 nanometer); and
a measurement circuit (Fig. 1: showing a power source applying Vg and an ammeter measuring current; the power source and ammeter are deemed to be a measurement circuit) configured to:
detect parameters ([0052] lines 20-23: the integrated nanoelectronic sensing response of the graphene FET is characterized by measuring the current voltage (I-V) characteristics of the device for various concentration of IgG) of a dissociation process ([0059] lines 1-1-4: being able to obtain, in all three sensing modes, unique parameters were extracted, such as binding and dissociation constants) between the molecules via the sensor (Fig. 1; [0017] line 3: a device) having the single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as the conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel), and
A via equation 2 on the detected parameters ([0054] lines 17-20: Kd is the Langmuir equilibrium constant of dissociation; notably, Kd=(koff/kon) characterizes the strength of the binding event and is an indication of the surface affinity between the binding surface, here, the graphene, and adsorbate; thus KA is deemed to be 1/Kd=(kon/koff)) where equation 2 is:

    PNG
    media_image1.png
    61
    382
    media_image1.png
    Greyscale

ΔVcnp represents the relative offset of a graphene charge neutral point, 
Q represents a constant related to the charges of the molecules to be tested, the charge distribution of the molecules to be tested and a dielectric constant of the solution, 
ka represents the binding rate constant, 
kd represents the dissociation rate constant, 
KA represents the equilibrium constant, 
[A] represents the concentration of the molecules to be tested, and 
[B]max represents the maximum density of the probe molecules ([0054] the Langmuir adsorption isotherm equation (4)).
Here, equation (2) can be rewritten into                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                            =
                            
                                
                                    
                                        
                                            [
                                            B
                                            }
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    [
                                    A
                                    ]
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    A
                                                
                                            
                                        
                                    
                                    +
                                    [
                                    A
                                    ]
                                
                            
                        
                    , corresponding to equation (4) of the Langmuir adsorption isotherm, wherein                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                        
                     corresponding to Δ; [B]max corresponding to Δmax; [A] corresponding to [C]; and 1/KA corresponding to Kd.


However, Schedin teaches micrometer-sized sensor made from graphene are capable of detecting individual events when a gas molecule attaches to or detaches from graphene’s surface (page 652, Col. 1, para. 1, lines 11-13).  The studied graphene devices have graphene monocrystals of typically 10 µm in size (page 652, Col. 2, para. 2, lines 1-4).  Graphene on a single-crystal device has low resistance, contributing to maximize the signal-to-noise ration to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by incorporating graphene monocrystals into the graphene devices as taught by Schedin because the single-crystal device would help maximize the signal-to-noise ratio to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).

Cubukcu does not explicitly disclose the compound A is 1-pyrenebutyric acid N-hydroxysuccinimide ester, the compound A being non-covalently bound with the single crystal graphene; probe molecules that are covalently bound with the compound A, wherein the compound A is present in the fluid channel at a concentration in a range of 1 to 10 mM.
Escherichia coli detection (title).  Linker molecules and antibodies were employed to functionalize graphene ([Abstract] lines 5-6).  The linker molecule is 1-pyrenebutanoic acid succinimidyl ester (PBASE) containing two parts: pyrene backbone and succinimidyl ester group ([Abstract] lines 8-11).  Pyrene attached onto the graphene surface via π-π stacking, and succinimidyl ester group covalently reacted with amino group of antibodies ([Abstract] lines 11-13).  As evidenced by two documents entitled “1-Pyrenebutanoic acid succinimidyl ester” and “1-Pyrenebutyric acid N-hydroxysuccinimide ester”, 1-pyrenebutanoic acid succinimidyl ester has the same chemical structure as that of 1-pyrenebutyric acid N-hydroxysuccinimide ester.  Thus, Wu teaches a compound A (the linker molecule PBASE) that is 1-pyrenebutyric acid N-hydroxysuccinimide ester ([Abstract] line 9), the compound A being non-covalently bound with the single crystal graphene ([Abstract] lines 11-12); probe molecules (antibodies) that are covalently bound with the compound A ([Abstract] lines 12-13), wherein the compound A is present in the fluid channel at a concentration in a range of 1 to 10 mM (page 23, Col. 2, para. 2, line 3: PBASE dissolved in CH3OH, 1mM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by substituting the A/G protein with the linker molecule PBASE at a concentration of 10 mM that is non-covalently bound with the graphene and covalently bound with the probe molecules (i.e., the amino group antibodies) as taught by Wu because the linker molecule PBASE together with the antibodies would functionalize graphene to realize specific detection (page 23, Col. 2, para. 2, lines 1-2).

Cubukcu and Wu do not explicitly disclose the probe molecules are present in the fluid channel at a concentration in a range of 50 to 100 µM.
However, Kamahori teaches an extended-gate filed-effect transistor FET sensor with a gold sensing electrode (Fig. 1; page 1048, Col. 1, para. 3, lines 1-2), on which DNA probes are immobilized (page 1048, Col. 2, para. 1, lines 1-2).  The DNA-probe mixed solution was introduced onto the gold surface of the FET sensor in a measurement cell filled with 400 µl of aqueous solution (0.1 M sodium sulfate) at a final concentration of 50 µM (page 1049, Col. 1, para. 3, lines 4-7).  Thus, Kamahori teaches the probe molecules are present in the fluid channel of a FET sensor at a concentration of 50 µM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Wu by adjusting the concentration of the probe molecules at 50 µM as taught by Kamahori because that is a suitable concentration of probe molecules for FET sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Cubukcu does not explicitly disclose the microfluidic chip including a groove, a sample inlet, a sample outlet, the sample inlet and the sample outlet being configured to respectively communicate with both ends of the groove, the groove and an upper surface of the sensor constituting a fluid channel, and the at least one field effect 
However, Liang taches a biosensor 10 comprising a field effect transistor (FET) 14 (Fig. 1; [0039] lines 1-4) fabricated by the steps of Figs. 2A-2E.  The fabrication starts with a silicon substrate 23 coated with SiO2 22 (Fig. 2A; [0040] line 9), and a channel region 21 is formed onto the substrate (Fig. 2A; [0040] line 2-3).  Besides the channel region, drain and source 24, 25 are fabricated (Fig. 2B; [0041] lines 1-2).  Then a large open liquid reservoir 16 is formed on top of the FET 14, and the reservoir layer 16 defines a fluidic channel having an inlet 31 and an outlet 33 and a passageway 32 extending between the inlet and the outlet, such that the passageway 32 runs along the exposed surface of the insulating layer 18 (Fig. 2D-2E; [0044] lines 4-9).  Thus, Liang teaches a microfluidic chip (Fig. 2A-2E: fabricating the biosensor 10; [0042] line 11: microfluidic components) including a groove (Fig. 2D: liquid reservoir 16 on top of the FET 14), a sample inlet (Fig. 2E: inlet 31), a sample outlet (Fig. 2E: outlet 33), the sample inlet and the sample outlet being configured to respectively communicate with both ends of the groove (Fig. 2E: showing inlet 31 and outlet 33 in communication with both ends of the liquid reservoir 16), the groove and an upper surface of the sensor consisting a fluid channel (Fig. 2D-2E: showing a fluidic channel formed by the liquid reservoir 16 and the upper surface of the sensor), and the at least one field effect transistor is located in the fluid channel so that a fluid sample entering the fluid channel from the sample inlet flows by the channel of the at least one field effect transistor and flows out from the sample outlet (Fig. 2B-2E: showing the FET located in the fluidic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by substituting the nanoscale sensing device with the biosensor as taught by Liang because simple substitution of one known element for another to obtain predictable results, i.e., biosensing, is prima facie obvious. MPEP 2141(III)(B).  Further, the combination of Cubukcu and Liang would necessarily result in the channel is a conductive channel due to the single-layer single crystal graphene on the channel of the FET. 

Cubukcu and Liang do not explicitly disclose a gate inlet in the microfluidic chip, and a gate of the at least one field effect transistor being aligned with the conductive channel through the gate inlet, the gate being an Ag/AgCl electrode.
However, Hu teaches a Fin FET transistor with nanoscale width channels as sensing element ([0002] lines 2-3).  The finFET biosensor 602 (Fig. 6A) includes source 610, drain 614, and a sample channel 606 through which liquid or gaseous samples flow over the sensor area 618 (Fig. 6A; [0064] lines 3-4).  An open-top well 620 is used to form the sample channel (Fig. 6B; [0064] lines 9-10).  A biasing wire 704 extends into the sample channel 708 (Fig. 7; [0065] lines 1-2; here the sample channel 708 corresponds to the sample channel 606 in Fig. 6A) for a voltage (Vgate) to be applied to the biasing wire 704 to bias the finFET nanochannels 710 into the subthreshold region (Fig. 7; [0065] lines 2-3).  The biasing wire 704 is preferably formed of platinum or of a sliver/silver chloride mixture ([0065] lines 5-6).  Thus, Hu teaches a gate inlet (Fig. 7: the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Liang by incorporating a gate inlet and a gate aligned with the channel through the gate inlet as taught by Hu because the biasing wire would bias the finFET nanochannel into the subthreshold region for biosensing ([0065] lines 2-3).  Further, the combination of Cubukcu, Liang, and Hu would necessarily result in the channel is a conductive channel due to the single-layer single crystal graphene on the channel of the FET.

The designation “a measurement error of nanomolar affinity and binding and disassociation rates is less than 10%” is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Cubukcu, Schedin, Wu, Kamahori, Liang, and Hu has all structural limitations of the presently claimed device 

Regarding claims 13-15, the designation “wherein the measurement error of nanomolar affinity and binding and disassociation rates is less than 10% for up to six measurement cycles” is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Cubukcu, Schedin, Wu, Kamahori, Liang, and Hu has all structural limitations of the presently claimed device in claims 5, 11, or 12 and is thus capable of obtaining a measurement error of nanomolar affinity and binding and dissociation rates less than 10% for up to six measurement cycles.
Response to Arguments
Applicant’s arguments with respect to claims 2-6 and 11-12 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the applied references do not recite (1) a compound A that is 1-pyrenebutyric acid N-hydroxysuccinimide ester, (2) the compound A is present in the fluid channel at a concentration in a range of 1 to 10mM, and the probe molecules are present in the fluid channel at a concentration in a range of 50 to 100 µM, and (3) a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                           

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795